UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ELINOR MOGES,                             
                            Petitioner,
                  v.
JOHN ASHCROFT, Attorney General;                  No. 02-1900
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
                      Respondents.
                                          
                 On Petition for Review of an Order
                of the Board of Immigration Appeals.
                           (A70-673-021)

                       Submitted: April 18, 2003

                        Decided: May 2, 2003

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring,
Maryland, for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Linda S. Wendtland, Assistant Director, Cindy S. Ferrier,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondents.
2                        MOGES v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Elinor Moges, a native and citizen of Ethiopia, petitions for review
of a final order of the Board of Immigration Appeals (Board) denying
her motion to reopen. A motion to reopen proceedings shall not be
granted unless it appears to the Board that evidence sought to be
offered is material and was not available and could not have been dis-
covered or presented at the former hearing. 8 C.F.R. § 3.2(c)(1)
(2002). An alien seeking to reopen proceedings based on changed
country conditions must make the same showing. See 8 C.F.R.
§ 3.2(c)(3)(ii) (2002).

   We have reviewed the administrative record and the Board’s deci-
sion and conclude that the Board’s denial of the motion to reopen was
not an abuse of discretion. See INS v. Abudu, 485 U.S. 94, 104-05
(1988); Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999); 8 C.F.R.
§ 3.2(c)(1), (c)(3)(ii). In addition, Moges challenges the negative
credibility findings originally made by the Immigration Judge and
affirmed by the Board in its April 15, 1998, order finding Moges inel-
igible for asylum and withholding of deportation. As Moges did not
timely petition this court for review of that order, we are without
jurisdiction to consider her arguments.

   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                 PETITION DENIED